

115 HR 51 IH: Funding for Student Scholarships for the 1890s Land-Grant African-American Colleges and Universities Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 51IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. David Scott of Georgia (for himself, Mr. Cramer, Ms. Fudge, Mrs. Love, Ms. Adams, Mr. Cleaver, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to direct
			 the Secretary of Agriculture to establish a grant program under which the
			 Secretary will award $19,000,000 of grant funding to the 19
			 1890-institutions ($1,000,000 to each institution), such as Tuskegee
			 University in Alabama, Prairie View A&M University of Texas, Fort Valley State University of Georgia, North Carolina A&T State University, and Florida A&M University, and allocate the $1,000,000 to each such institution for purposes of awarding
			 scholarships to students attending such institutions, and for other
			 purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Funding for Student Scholarships for the 1890s Land-Grant African-American Colleges and Universities Act.
 (b)FindingsCongress finds the following: (1)The Act of August 30, 1890 (26 Stat. 419, chapter 841; 7 U.S.C. 321 et seq.), brought about the establishment of the following 19 public, African-American land-grant colleges and universities:
 (A)Alabama A&M University. (B)Alcorn State University.
 (C)Central State University. (D)Delaware State University.
 (E)Florida A&M University. (F)Fort Valley State University.
 (G)Kentucky State University. (H)Langston University.
 (I)Lincoln University. (J)North Carolina A&T State University.
 (K)Prairie View A&M University. (L)South Carolina State University.
 (M)Southern University System. (N)Tennessee State University.
 (O)Tuskegee University. (P)University of Arkansas Pine Bluff.
 (Q)University of Maryland Eastern Shore. (R)Virginia State University.
 (S)West Virginia State University. (2)Funding for agricultural education, research, and extension at such colleges and universities is authorized to be appropriated to the Department of Agriculture with each farm bill, which is enacted approximately every 5 years.
 (3)The Agricultural Act of 2014 (Public Law 113–79) authorizes the appropriation of Federal funds for research, education, and extension activities at such colleges and universities and the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2016 (Division A of Public Law 114–113) appropriated $19,000,000 for education grants for such colleges and universities.
 (4)There is a great need to increase the number of young African-Americans seeking careers in the food and agricultural sciences (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), including agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
 (5)Scholarship funding provided to increase the number of young African-American individuals seeking a career in the food and agricultural sciences shall be provided with the caveat that such scholarship students shall commit to pursue a career in the food and agricultural sciences, including agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
 (6)The average age of farmers and producers in the United States is 60 years of age and continues to rise.
 (7)Beginning farmers and ranchers (as defined in section 7405 of Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f)) need greater assistance in the financing of their education because of the increased startup costs associated with farming, such as the purchase of land and farming equipment.
 (c)PurposesThe purposes of this Act are the following: (1)To address the national crisis posed by the aging farmer and producer population in the United States.
 (2)To increase the number of young African-American individuals seeking a career in the food and agricultural sciences (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103)), including agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
 (3)To reduce the average age of farmers and producers in the United States. (4)To provide greater assistance to beginning farmers and ranchers (as defined in section 7405 of Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f)).
 (5)To provide scholarships to 1890 land-grant students seeking careers in the food and agricultural sciences.
 2.Scholarship program for students attending 1890-institutionsSubtitle G of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 is amended by inserting after section 1445 (7 U.S.C. 3222) the following new section:
			
				1446.Scholarships for students at 1890 land-grant colleges, including Tuskegee University
 (a)In generalThe Secretary shall establish a grant program under which the Secretary will award a grant to each college eligible to receive funds under the Act of August 30, 1890 (26 Stat. 417–419, as amended; 7 U.S.C. 321–326 and 328), including Tuskegee University (in this section referred to as eligible institutions) for purposes of awarding scholarships to individuals who—
 (1)are seeking to attend such college; and (2)intend to pursue a career in the food and agricultural sciences, including a career in agribusiness, food production, distribution, and retailing, the clothing industries, energy and renewable fuels, and farming marketing, finance, and distribution.
						(b)Funding
 (1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $19,000,000 for each of fiscal years 2018 through 2022.
 (2)AllocationOf the funds made available under paragraph (1) in a fiscal year, the Secretary shall allocate to each eligible institution $1,000,000..
		